Third District Court of Appeal
                               State of Florida

                        Opinion filed November 12, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                 No. 3D20-0546

               Lower Tribunal Nos. 05-6482, 05-4402C, 05-8370,
                          05-7562, 05-10346, 05-6483, 05-6478
                             ________________


                             Mauricio Obando,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

      Mauricio Obando, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before HENDON, GORDO, and LOBREE, JJ.

      PER CURIAM.

      Affirmed.